Case 2:18-cv-02706-TLP-dkv Document 116 Filed 05/15/19 Page 1 of 8                    PageID 1576



                   IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF TENNESSEE AT MEMPHIS
   __________________________________________________________________________

 SHELBY ADVOCATES FOR VALID
 ELECTIONS; ET. AL,

        Plaintiffs and for all Others                        CLASS ACTION COMPLAINT
        Similarly Situated,
                                                             JURY TRIAL DEMAND
 vs.
                                                             No. 2:18-cv-02706
 TRE HARGETT in his Official
 capacity as TENNESSEE SECRETARY
 OF STATE; ET. AL,

             Defendants.
 ______________________________________________________________________________
   DEFENDANTS LINDA PHILLIPS, SHELBY COUNTY ELECTION COMMISSION,
   ROBERT MEYERS, NORMA LESTER, DEE NOLLNER, STEVE STAMSON, AND
     ANTHONY TATE’S JOINING STATE DEFENDANTS’ MOTION TO DISMISS
      PLAINTIFFS’ SECOND AMENDED COMPLAINT AND MEMORANDUM IN
                              SUPPORT THEREOF
 ______________________________________________________________________________
        COME NOW, Defendants, Linda Phillips, Administrator of the Election for Shelby

 County, the Shelby County Election Commission, Robert Meyers, Norma Lester, Dee Nollner,

 Steve Stamson, and Anthony Tate, Commissioners of the Shelby County Election Commission,

 all of whom have been sued in their official capacities, (“SCEC Defendants”), pursuant to Rules

 41 and 12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure, and join in the Motion to

 Dismiss Plaintiffs’ Second Amended Complaint filed by Tre Hargett, Tennessee Secretary of State;

 Mark Goins, State Coordinator of Elections; the Tennessee State Election Commission; and Kent D.

 Younce, Judy Blackburn, Donna Barrett, Greg Duckett, James H. Wallace, Jr., Tom Wheeler and Mike

 McDonald, members of the Tennessee State Election Commission (the “State Defendants”) (Doc. #115).

 moving the Court to dismiss Plaintiffs’ complaint for failure to state a claim. SCEC Defendants

 submit the following additional arguments in support of the State Defendants’ Motion to Dismiss
Case 2:18-cv-02706-TLP-dkv Document 116 Filed 05/15/19 Page 2 of 8                    PageID 1577



 Plaintiffs’ Second Amended Complaint, and for their cause SCEC Defendants would show the

 Court as follows:

                                   PRELIMINARY STATEMENT

    SCEC Defendants hereby incorporate by reference the Motion to Dismiss filed by the State

 Defendants’ as if restated in full herein.

                                              RELEVANT FACTS

    1. Plaintiffs admit in the Second Amended Complaint that voting equipment is purchased by

        Shelby County and not the Shelby County Election Commission. The Administrator of

        Elections only makes recommendations concerning the voting equipment. (Doc. #104, ¶

        55).

    2. These are statutory requirements of which the Court may take judicial notice. See Tenn.

        Code Ann. § 2-12-116(3) (“Upon the recommendation of the administrator, the

        commission shall be responsible for approving any voting equipment to be purchased by

        the county for use by the commission;”).

    3. Former Plaintiff in this case, Suhkara A. Yahweh previously filed at least two (2) federal

        district court cases raising the same claims made in the Second Amended Complaint filed

        in the present case. Case No. 06-cv-02492 was filed in 2006 and dismissed in 2007 and

        Case No. 2:10-cv-02608 filed in 2010 and dismissed in 2012.

    4. The allegations raised in both previously filed federal cases raised the same claims as those

        raised in the present Second Amended Compliant. (see 2:06-cv-02492 ECF No. 11 and

        2:10-cv-02608 ECF No. 4).

                                      LAW AND ARGUMENT

        Plaintiffs fail to state a claim for which relief can be granted from SCEC Defendants.

        1. Shelby County, not the SCEC, purchases new voting equipment.
                                                   2
Case 2:18-cv-02706-TLP-dkv Document 116 Filed 05/15/19 Page 3 of 8                    PageID 1578



        Plaintiffs have named the wrong parties regarding their demand that the Court order the

 purchase and implementation of new voting equipment. The SCEC Defendants do not purchase

 voting equipment. Pursuant to state law, each county is responsible for the purchase of their own

 voting equipment.

        County election commissions in Tennessee are appointed by the Tennessee State Election

 Commission. Tenn. Code Ann. § 2-12-101(a). The Tennessee Coordinator of Elections is the chief

 administrative election officer of the State who is appointed by the Tennessee Secretary of State.

 Tenn. Code Ann. § 2-11-201. Each county government is obligated to fund the reasonably

 necessary operating expenses required to discharge the statutorily mandated duties of the election

 commission in its county. Tenn. Code Ann. §§ 2-12-109(a).

        Plaintiffs’ Complaint asks the Court to enter an Order against Defendants directing them

 “to replace all Shelby County Voting machines, election systems, tabulators, and software before

 the October 2019 elections.” The Shelby County Election Commission does not purchase any

 election equipment directly, rather it is purchased by Shelby County Government.

        Plaintiffs admit – and Tennessee State Law agrees – that the Shelby County Election

 Commission does not purchase voting equipment (See Doc. #104, ¶ 55). Voting equipment is

 purchased by county governments. See Tenn. Code Ann. § 2-12-116(3).

        Tenn. Code Ann § 2-12-116 makes clear the process by which voting equipment is

 purchased for use by the SCEC. “Upon the recommendation of the administrator [of elections],

 the [SCEC] shall be responsible for approving any voting equipment to be purchased by the

 county for use by the [SCEC].” Tenn. Code Ann. § 2-12-116(3). The only duty of the SCEC and

 the Administrator of Elections is to recommend and approve the voting equipment that should be

 purchased; however, the purchase of any and all voting equipment is done by the Shelby County

 Commission, as the governing body of Shelby County.
                                                 3
Case 2:18-cv-02706-TLP-dkv Document 116 Filed 05/15/19 Page 4 of 8                  PageID 1579



        The Plaintiffs have named the wrong party. It is Shelby County, not the SCEC Defendants

 which purchases voting equipment. The relief sought does not apply to the SCEC Defendants.

        2. The SCEC submitted a plan and budget for new voting equipment in 2016.

        The process for purchasing new voting equipment has been initiated and is being conducted

 by the appropriate elected and appointed officials.

        In the fall of 2016, the Administrator of Elections for the Shelby County Election

 Commission presented a five-year plan and estimated budget for the replacement of its aging

 voting equipment to the CIP Committee of the Shelby County Mayor’s administration. The

 funding for purchasing new equipment comes from Capital Improvement Plan (“CIP”) funds in

 the Shelby County Budget. The budget for Shelby County is set by the Shelby County Commission

 based on a budget submitted by the County Mayor’s Administration. The CIP Committee approved

 and budgeted CIP funds for the acquisition of new voting equipment beginning in 2021. During

 the spring of 2018, the Shelby County Commission indicated publicly that they wanted the aging

 voting equipment replaced sooner. The CIP Committee met in February of 2019 and submitted a

 recommendation to the County Mayor for a revised timetable for the purchase of new voting

 equipment beginning in 2019. The new timetable would have acquired the new voting machines

 in time for the presidential preference primary in March of 2020.

        On April 29, 2019, the County Mayor submitted the proposed County Budget for fiscal

 year 2020. The proposed budget removed the CIP funds for the purchase of new voting equipment

 for fiscal year 2020 and moved it to fiscal year 2021. Under the County Mayor’s proposed budget,

 the first funding available to purchase new voting equipment is July 2020.

        The Plaintiffs’ case is moot regarding the demand for the purchase and implementation of

 new voting equipment. The process has been initiated and the officials having authority to

 implement the process have undertaken to do so.
                                                  4
Case 2:18-cv-02706-TLP-dkv Document 116 Filed 05/15/19 Page 5 of 8                     PageID 1580



          Plaintiffs’ suit is barred by the doctrine of res judicata.

        Plaintiffs are barred from bringing their claims by the doctrine of res judicata as a result

 of the judgments issued by the District Court for the Western District of Tennessee in in We the

 People v. Dibold Corporation, Shelby County Election Commission, Secretary of State, and The

 Women’s League of Voters, Memphis Tennessee Chapter, No. 2:06-cv-02492-JPM-dkv

 (W.D.T.N. Sept. 4, 2007) and Minister Shukara A. Yahweh et al. v. Shelby County Government,

 Shelby County Election Commission, No. 2:10-cv-02608 (W.D.T.N July 9, 2012).

        In 2006, Plaintiff Yahweh and others complaints “on behalf of themselves and all other

 persons similarly situated, namely the citizens and residents of Shelby County, Tennessee, who

 have the right to register to vote and to vote in Shelby County, Tennessee,” filed a lawsuit against

 Shelby County and the SCEC raising the same due process, equal protection and voting rights

 violation claims raised by Plaintiffs in the present case. (see Exhibit 1, Case No. 2:06-cv-02492

 ECF No. 11, ¶¶ 55-64 and; DOC #104, ¶¶ 36, 208, 269-295). In 2010, Plaintiff Yahweh et al. filed

 Case No. 2:10-cv-02608 in the District Court for the Western District of Tennessee raising

 identical claims as the 2006 complaint. (see Exhibit 2, Case No. 2:10-cv-02608 ECF No. 4, ¶¶ 76-

 85 and; DOC #104, ¶¶ 36, 208, 269-295). Just like in the present case, the plaintiffs in both prior

 federal cases filed their complaints alleging violations of 42 U.S.C. § 1983 on the grounds of an

 alleged violation of the Fourteenth Amendment “on behalf of themselves and all other persons

 similarly situated, namely the citizens and residents of Shelby County, Tennessee, who have the

 right to register to vote and to vote in Shelby County, Tennessee.” (Exhibit 1 and Exhibit 2; DOC

 #104, ¶15).

        The complaints in 2006 and 2010 raised the exact same due process and equal protection

 claims raised in the present complaint. Both the 2006 and 2010 complaints alleged violations of

 equal protection under 42 U.S.C. § 1893 and the civil rights violations as a result of Shelby
                                                  5
Case 2:18-cv-02706-TLP-dkv Document 116 Filed 05/15/19 Page 6 of 8                       PageID 1581



 County’s use of the DRE machines. (Exhibit 1, ¶¶ 55-64; Exhibit 2, ¶¶ 76-85; DOC #104, ¶¶ 36,

 208, 269-295). Thus, the present Complaint raises the same claims and allegations as those raised

 in 2006 and 2010.

        The dismissals of the 2006 and 2010 suits were rendered by a court of competent

 jurisdiction and the judgments were on the merits. The District Court dismissed the claims raised

 in the 2006 complaint with pursuant to Fed. R. Civ. P 12(b)(6). Yahweh v. Shelby Cnty., No. 06-

 2492-JPM-dkv (W.D. Tenn. Sept. 4, 2007) (D.E. 55, Order Granting Motion to Dismiss). In 2010,

 the District Court also dismissed case No. 2:10-cv-02608 with prejudice for the same reasons it

 dismissed the 2006 case. Yahweh v. Shelby Cnty., No. 10-cv-02608-JDT-dkv, at 8-14 (W.D. Tenn.

 July 2, 2012) (“For the reasons stated by Chief Judge McCalla in Plaintiff Yahweh’s previous suit,

 Plaintiffs’ § 1983 count fails to state a claim.”) (D.E. 9, Order of Dismissal).

        A complaint dismissed pursuant to Fed. R. Civ. P. 12(b)(6) for failure to state a claim is

 considered a dismissal on the merits. (Involuntary Dismissal; Effect), other than for lack of

 jurisdiction, improper venue or failure to join a party under Fed. R. Civ. P. Rule 19 operates as

 an adjudication on the merits. Rogers v. Stratton Industries, Inc., 798 F.2d 913, 917 (6th Cir.

 1986). The District Court for the Western District of Tennessee dismissed all of Plaintiffs’ claims

 in Cases No. 2:06-cv-02492 and 2:10-cv-02608 pursuant to Fed. R. Civ. P. 12(b)(6). Thus, the

 order dismissing Cases No. 2:06-cv-02492 and 2:10-cv-02608 operated as an adjudication on the

 merits in both cases.

                See Miller v. Shell Oil Co., 345 F.2d 891, 893 (10th Cir.1965) (noting that an

 affirmative defense may be raised in a motion to dismiss for the failure to state a claim “[i]f the

 defense appears plainly on the face of the complaint itself.”). The doctrine of res judicata, or claim

 preclusion, stands for the proposition that when a final judgment has been entered on the merits of

 a case, “[i]t is a finality as to the claim or demand in controversy, concluding parties and those in
                                                   6
Case 2:18-cv-02706-TLP-dkv Document 116 Filed 05/15/19 Page 7 of 8                     PageID 1582



 privity with them, not only as to every matter which was offered and received to sustain or defeat

 the claim or demand, but as to any other admissible matter which might have been offered for that

 purpose.” MACTEC, Inc. v. Gorelick, 427 F.3d 821, 831 (10th Cir. 2005).

        In Tennessee, res judicata bars “all claims that were actually litigated or could have been

 litigated in the first suit between the same parties.” Am. Nat'l Bank & Trust Co. of Chattanooga v.

 Clark, 586 S.W.2d 825, 826 (Tenn. 1979). Res Judicata applies when the following elements are

 satisfied: (1) the underlying judgment must have been rendered by a court of competent

 jurisdiction; (2) the same parties were involved in both suits; (3) the same cause of action was

 involved in both suits; and (4) the underlying judgment was on the merits. Collins v. Greene

 County Bank, 916 S.W.2d 941, 945 (Tenn. Ct. App. 1990) (citing Lee v. Hall, 790 S.W.2d 293,

 294 (Tenn. Ct. App. 1990)). All four elements are satisfied in this case such that res judicata

 requires the dismissal of the present law suit.

        The same issues have previously been raised in two previous federal lawsuits and have

 been adjudicated on their merits. Both lawsuits were dismissed by a court of competent jurisdiction

 for failure to state a claim for which relief may be granted by the Court, the dismissals operating

 as an adjudication on the merits in both cases. As a result, res judicata applies in this case and

 requires that Plaintiffs’ Second Amended Complaint in this case be dismissed, with prejudice.

                                           CONCLUSION

        Wherefore, based on the foregoing, in addition to the reasons stated in the State

 Defendants’ Motion to Dismiss Plaintiffs’ Second Amended Complaint and corresponding

 memorandum of law in support, Plaintiff’s Second Amended Complaint should be dismissed with

 prejudice.




                                                   7
Case 2:18-cv-02706-TLP-dkv Document 116 Filed 05/15/19 Page 8 of 8                     PageID 1583



                                             HARRIS SHELTON HANOVER WALSH, PLLC



                                             By: /s/ Pablo A. Varela
                                                     John L. Ryder (#08258)
                                                     Pablo A. Varela (#29436)
                                                     40 S. Main Street, Suite 2210
                                                     Memphis, Tennessee 38103
                                                     Tel: (901) 525-1455
                                                     jryder@harrisshelton.com
                                                     pvarela@harrisshelton.com

                                                Attorneys for Linda Phillips, Robert Meyers,
                                                Norma Lester, Dee Nollner, Steve Stamson and
                                                The Shelby County Election Commission



                                CERTIFICATE OF SERVICE

 The undersigned hereby certifies that a copy of the foregoing has been served upon:

  Carol Chumney                                     Janet M. Kleinfelter
  5050 Poplar, Suite 2436                           Matt Jones
  Memphis TN 38157                                  Public Interest Division
  carol@carolchumney.law                            Office of Attorney General
                                                    P.O. Box 20207
  Attorney for Plaintiffs                           Nashville, TN 37202
                                                    Janet.kleinfelter@ag.tn.gov
                                                    Matt.jones@ag.tn.gov

                                                    Attorneys for Tre Hargett, Mark Goins, Kent D.
                                                    Younce, Judy Blackburn, Donna Barrett, Greg
                                                    Duckett, James H. Wallace, Jr., Tom Wheeler and
                                                    Mike McDonald

 via U.S. Mail and email on this the 15th day of May 2019.


                                             /s/ Pablo A. Varela
                                             Pablo A. Varela




                                                8
